DETAILED ACTION
The present action is in response to the preliminary amendments filed April 7, 2021.
Claim 1 has been cancelled. Claims 2-26 are currently pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  
Line 16 “coming out of compartment” should read --coming out of the compartment.--
Line 17 ends with a period (“.”) and it is understood to be a typographical error and should be replaced with a comma (“,”).  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/932,069  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter in different terms and the pending claims require “being capable of being rotated” which is met by the co-pending limitations “by turning…at an angle” which is understood to be equivalent to being rotated and the pending “stop features” is understood to be equivalent to the co-pending partitions which “prevent the screen receiver from being moved out.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,927,597. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,036,198. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms. It is understood that the pending limitation requiring “being capable of being rotated” is equivalent to the claimed limitations regarding being inserted at angle which requires being rotated.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 19,719,292. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms. It is understood that the pending limitation requiring “being capable of being rotated” is equivalent to the claimed limitations regarding being inserted at angle which requires being rotated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 rejected under 35 U.S.C. 103 as being unpatentable over Biewer et al. (US 7,793,702), hereinafter referred to as Biewer.
Regarding claim 23, Biewer discloses a magnetic track assembly system, comprising: 
an elongate channel (20, Fig 6); 
the elongate channel having an open side (Fig 6), an end wall, and pair of sidewalls; 
a compartment (receiving 28) defined within the elongate channel; 
wherein the compartment includes at least one stop feature (wall extending into the channel); 
a first magnetic component (36) positioned within the elongate channel; 
a screen receiver (24); 
wherein the screen receiver includes a main body; 
wherein the main body has a channel (26) configured to connect to an interlock (22) of a screen; 
wherein the screen receiver has a second magnetic component (38) operably connected to the main body (Fig 6); 
wherein when the screen receiver is disposed within the compartment a magnetic bond is formed between the first magnetic component (36) and the second magnetic component (38).
The embodiment of Figure 6 as relied upon above fail to include that the screen receiver has a pair of arms; wherein the pair of arms extend outward from opposing sides of the main body toward the pair of sidewalls of the elongate channel; and wherein the pair of arms of the screen receiver are configured to engage the at least one stop feature to prevent the screen receiver from coming out of compartment when a force is applied to the screen. However, Biewer discloses in an alternative embodiment (Fig 4) that it is known to provide the screen receiver with a pair of arm that extend outward from the many body towards the sidewalls of the elongate channel and are configured to engage a stop feature (walls of elongate channel extending into the compartment) in order to prevent the screen receiver from coming out of the compartment. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the embodiment of Figure 6 of Biewer such that the screen receiver includes a pair of arms in order to retain the screen receiver within the compartment. All the claimed elements are known in the prior art and it would have been obvious to combine the known elements as such modification would not lead to any new or unexpected result and would provide the known benefit of improving retention of the screen receiver within the elongate channel.
Regarding claim 26, wherein one of the first magnetic component and the second magnetic component is a magnet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634